Case 1:18-cv-00681-RJL Document 224 Filed 08/03/20 Page 1 of 10
Case 1:18-cv-00681-RJL Document 224 Filed 08/03/20 Page 2 of 10
Case 1:18-cv-00681-RJL Document 224 Filed 08/03/20 Page 3 of 10
      Case 1:18-cv-00681-RJL Document 224 Filed 08/03/20 Page 4 of 10




Id.

                                                 Quainton Deel., Ex. l 0.

                                                                                Quainton Deel. ,i 24.



                  Quainton Deel. iii! 26, 27 and Ex. 12.



                                                      Quainton Deel. ,i 27 and Ex. 2 at 2 .



                                 . Quainton Deel., Ex. 2 at 2.




Id.

                                     Id.



                                                        Quainton Deel. Ex. 12.

                                     LEGAL ARGUMENT

       Ellen Ratner is a crucial witness in the present litigation. Plaintiff has repeated over and

over again in his Complaint that it is a "lie" and a "fabrication" that Seth Rich was involved in

leaking emails to Wikilcaks.



                                                  4
         Case 1:18-cv-00681-RJL Document 224 Filed 08/03/20 Page 5 of 10




                                                                              Quainton Deel. Ex.

13 at 10.

                                                                                        Quainton

Deel. Ex. 14, 13:22- 15:5.




                                                                                  ,r
                                                                 Quainton Deel. 32 .




                             . Quainton Deel. ,r Ex. 14 12:24-25-13: 1-2; Id. 5-9; Id. 21 :23-

23:15.




                                         Quainton Deel. Ex. 14 36-40.




                                                5
       Case 1:18-cv-00681-RJL Document 224 Filed 08/03/20 Page 6 of 10




                 O'Donnell v. Breuninger, 9 F.R.D. 245, 247 (D.0.C l 949)(eithcr party has

the right to take the testimony of any person, including a party, by deposition for the purpose of

discovery or for use as evidence in the action, or for both purposes).

       Crucially, a non-noticing pa1ty has an independent right to notice a witness for

deposition. Sec United States v. AT& T Inc., No. I: 11-CV-O I 560 (ESH), 20 I I WL 13242960, at

*2 (O.D.C. Nov. 27,201 l )(non-noticing party may notice independently the witness to obtain

the right to an additional 7 hours of deposition time). It is clear beyond cavil, that Defendants

have a right to take Ms. Ratner's deposition



       The only real question concerns the practicality of such a deposition. Here, the Court has

indicated that it would continue to stay discovery until July l 0. Party depositions arc unlikely to

be possible until the fall and, even then, there is a possibility of a second wave of COVID-19 that

could further delay trial. There is ample time for the witness to lodge any objections to the form

of the deposition proposed by Defendants and/or to negotiate a mutually agreeable time, place

and manner of the deposition,

                                                                         Under the circumstances,

there is more than ample good cause for the Court to grant Defendants additional time to serve

Ms. Ratner.

        Generally speaking in evaluating a party's request for an extension of time to effect

service, courts look at three factors: the moving party's diligence, the prejudice the moving party

would suffer from a denial of an extension; and the prejudice the non-moving party would suffer
                                                  b
       Case 1:18-cv-00681-RJL Document 224 Filed 08/03/20 Page 7 of 10




from permitting an extension of time. Rogers v. Amalgamated Transit Union Local 689, 98       r.
Supp. 3d I, 7 (D.D.C.2015).




                                                        . See supra at 3.              if

Defendants were denied the right to conduct their own examination of a critical witness, the

judicial process would make a mockery of their rights to a fair trial




                                                  There would be no material prejudice to the

witness since she has

                                                                    every latitude to negotiate

reasonable terms and conditions of a deposition

                                                               . All these factors strongly weigh in

favor of granting Defendants an additional thirty days to effect service.

        Alternatively, the Court should grant Defendants the right to alternate service.See e.g., In

re Barkats, No. 14-00053, 2014 WL 4437483, at *2 (Bankr. O.O.C. Sept. 8, 2014)(alternate by

email appropriate where diligent efforts had been made to locate and serve debtor who was

aware of proceedings and represented by counsel); St. Francis Assisi v. Kuwait Fin. I-louse, 20 I 6

WL 5725002, at* 1-*2 (N.D. Cal.Sept.30, 20 I 6) (authorizing service via Twitter where the

plaintiff was unable to determine defendants' whereabouts and service by social media would be
                                                  7
       Case 1:18-cv-00681-RJL Document 224 Filed 08/03/20 Page 8 of 10




reasonably calculated to give notice). See also Kipu Sys., LLC v. ZenCharts, LLC, No. l 7-24733-

Civ-WILLIAMS/TORRES, 20 I 8 WL 8264634, at *3 (S.D. Fla. Mar. 29, 2018); WhosHere, Inc.

v. Gokhan Orun, No. 1 :13-cv-00526-AJT-TRJ, 2014 WL 670817, at *4 (E.D. Va. Feb. 20,

2014); FTC v. PCCare247 Inc., No. 12 Civ. 7189(PAE), 2013 WL 841037, at *6 (S.D.N.Y. Mar.

7, 2013) (permitting service via Facebook).2

                                                                                        . Quainton

Deel. Ex. 13.

Id. Alternatively,                                                             the Court could

authorize substituted service

See supra at 3; Yukos Capital S.A.R.L. v. Feldman, No. 15-CV-4964 (LAK), 2016 WL 3545947,

at* I (S.D.N.Y. June 21, 20 I 6)(authorizing substituted service). In addition, the Court could

authorize service of subpoena on Ms. Ratner's counsel. Id.

                                          effecting service in this manner would be efficient and

cost-effective.

                                           CONCLUSION


        For the   reasons set forth above, the Court should either grant Defendants an additional 30

days to effect service on Ms. Ratner or permit service by alternate means, either via social media,

substituted service on a family member or through service on Ms. Ratner's counsel.




2 The Court appeared to rely on these cases in granting Plaintiffs motion to permit service of a
Rule 45 subpoena via Twitter. See 0kt. 89 and Dkt. 133. It would be unfair if the court were to
permit one party to use alternate methods of service, but to deny the other party the same right.
      Case 1:18-cv-00681-RJL Document 224 Filed 08/03/20 Page 9 of 10




Dated: June 1, 2020

                            Isl Eden Ouainton
                            EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                            QUAINTON LAW, PLLC
                            1001 Avenue of the Americas, 11th Floor
                            New York, New York 10018
                            Telephone: (212) 813-8389
                            E-mail: equainton@gmail.com
                            Attorneys.for Defendants Edward Butowsky
                            and Matthew Couch




                                     9
      Case 1:18-cv-00681-RJL Document 224 Filed 08/03/20 Page 10 of 10




                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on August 3, 2020 the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.



                                                    QUAINTON LAW, PLLC

                                                    Isl Eden Ouainton
                                                    EDEN P. QUAINTON, ESQ.
                                                    1001 Avenue of the Americas, 1-lth Floor
                                                    New York, New York 10018
                                                    Telephone: (212) 8 I 3-8389
                                                    E-mail: equainton@gmail.com
                                                    Attorneys for Defendants Edward Butowsky
                                                    and Matthew Couch




                                               10
